MOTION TO DISMISS
MARCUS, Justice.
On the motion of Delia Mae Smith, in the above entitled and numbered cause, through her undersigned counsel of record herein, and on suggesting to the court that mover desires to dismiss the said cause on the basis that she has errorously stated that Frank Blackburn, Warden of the Louisiana State Penitentiary as the Respondent in this matter, when infact Johnnie Jones, Warden of the Louisiana Correctional Institute for Women is the proper Respondent.
IT IS ORDERED BY THE COURT, that the above entitled and numbered cause be and the same is hereby dismissed.